Exhibit 10.52

[g201706130126179841050.jpg]

May 11, 2017

Joseph M. Bennett

[________________]

[________________]

Re:Limited Waiver of Change of Control Provisions and Incentive Awards

Dear Joe:

You are currently a party to (i) an Amended and Restated Change of Control
Agreement with Tidewater Inc. (the “Company”), dated as of June 1, 2008 (your
“Change of Control Agreement”), (ii) the Incentive Agreements for the Grant of
Stock Options and a Cash-Based Performance Award, dated as of March 17, 2015 and
March 21, 2016 (together, the “Cash-Based Agreements”), and (iii) one or more
Phantom Stock Unit Agreements providing for the grant of phantom stock units
pursuant to the Company’s Phantom Stock Plan (the “Phantom Stock Agreements,”
and together with the Change of Control Agreement and the Cash-Based Agreements,
the “Agreements”).

As you are aware, the Company may be filing a petition for relief under chapter
11 of title 11 of the United States Code to implement a restructuring of its
balance sheet (the “Restructuring”).  The terms of the Restructuring are set
forth in the Plan of Reorganization (attached as Exhibit A to that certain
Restructuring Support Agreement, dated May 11, 2017) and as may be amended or
restated from time to time, which includes the Restructuring Support Agreement,
the Plan Supplement and the Definitive Documents, as defined therein
(collectively, the “Restructuring Documents”).  In this connection, it is
possible that the consummation of the transactions contemplated by the
Restructuring would constitute a “Change of Control” as defined under the
Agreements.

By this letter agreement, you and the Company hereby agree (i) that none of the
transactions contemplated by the Restructuring or any of the Restructuring
Documents, either alone or taken together, will constitute or result in a
“Change of Control” under the Agreements, notwithstanding the foregoing or the
definition thereof in the Agreements and the otherwise applicable terms of the
Agreements, and (ii) to forfeit, effective as of immediately prior to the
Effective Date (as defined in the Plan of Reorganization), all unvested phantom
stock units granted to you under the Company’s Phantom Stock Plan that are
outstanding as of immediately prior to the Effective Date with no payment or
benefit due to you thereunder.  For the avoidance of doubt, in no event will you
be entitled to any compensation or benefits pursuant to the Agreements that are
conditioned or contingent, either in whole or in part, upon the occurrence of a
“Change of Control” absent the consummation of a transaction or transactions
otherwise constituting a “Change of Control” following the Effective Date that
is separate and distinct

{N3392761.3}

--------------------------------------------------------------------------------

 

from, and independent of, the Restructuring and the Restructuring Documents and
each of the transactions contemplated thereby, and in no event will you be
entitled to any compensation or benefits pursuant to your Phantom Stock
Agreements.  Whether a “Change of Control” will have occurred in connection with
a transaction or transactions consummated following the Effective Date shall be
determined by applying the applicable definition thereof in the applicable
Agreement solely to the facts and circumstances existing after the Effective
Date, as if such Agreement had been executed by the parties as of the Effective
Date, and without regard to the composition of the “beneficial owners” or
“incumbent board” (or terms of similar meaning) of the Company at any time prior
to the Effective Date.

Your agreement to the terms of this letter agreement is in consideration of your
continued employment and future compensation and benefits from the Company;
provided, that in no event shall this letter agreement alter the at-will nature
of your employment with the Company and its affiliates, which may be terminated
by either party at any time for any reason or no reason.  Further, you
acknowledge and agree that your execution of, and agreement to the terms of,
this letter agreement were a material inducement, and were a condition
precedent, to the Consenting Creditors (as defined in the Plan of
Reorganization) to enter into the Restructuring Documents and to agree to the
consummation of the transactions contemplated thereby.

This letter agreement shall be automatically terminated and the terms herein
shall be null and void if (i) during the pendency of the Restructuring, there is
a material change to the terms of the Restructuring Documents which results in
any party, other than the Consenting Creditors (as defined in the Plan of
Reorganization), (A) receiving a majority of the voting common stock of the
Company as of the Effective Date or (B) gaining control of all or substantially
all of the assets of the Company and its subsidiaries through an asset sale in
bankruptcy; (ii) the consummation of the Restructuring does not occur; or (iii)
the Amended and Restated Tidewater Inc. Supplemental Executive Retirement Plan,
as in effect on the date of this letter agreement, is not assumed by the Company
as an executory contract as part of the Plan of Reorganization.

You hereby acknowledge and agree that the Company has previously delivered to
you a timely notice not to extend the “Employment Term” set forth in your Change
of Control Agreement beyond December 31, 2017.  Accordingly, you hereby
acknowledge and agree that your Change of Control Agreement, which is currently
in full force and effect except as it may be limited by this letter agreement,
shall terminate effective as of December 31, 2017 (subject to extension as
provided in the Change of Control Agreement in the event that a Change of
Control occurs on or prior to December 31, 2017).

This letter agreement constitutes a legally binding and enforceable agreement
between you and the Company to amend the Agreements as set forth herein.  You
understand that, except as expressly modified by this letter, the Agreements
shall remain in full force and effect and that this letter embodies the entire
agreement and understanding of the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, whether oral or
written, relating thereto.

If you have any questions, please do not hesitate to contact please contact
[________________]

 

{N3392761.3}2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this letter agreement is executed effective as of the date
first written above.  

TIDEWATER INC.

 

 

/s/ Jeffrey M. Platt

By:Jeffrey M. Platt

Title:President, Chief Executive Officer, and Director

 

 

 

Acknowledged and Agreed to as of the Date First Written Above:

 

 

/s/ Joseph M. Bennett

Joseph M. Bennett

{N3392761.3}Signature Page to Change in Control Waiver Letter